Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 16-17 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2021/0352724).
Regarding claims 1 and 16, Park describes a method/apparatus for wireless communication implemented by a user equipment (UE), comprising: 
[a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to:]
monitoring for a transmission over a set of periodically scheduled resources of a downlink shared channel in an unlicensed spectrum, and (title + fig. 10 S1000 & S1010  & para. 111, UE receives information for allocating radio resource in the unlicensed system band of plurality of subbands, and monitors using LBT to obtain (receive) environment information of the subbands in the ratio resource, where such UL/DL resource allocations are in slots within a scheduling interval, para. 54-55 & para. 93-95).

Regarding claims 9 and 24, Park describes a method/apparatus for wireless communication implemented by a base station, comprising: 
[a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to:]
transmitting, to a user equipment (UE), a transmission over at least one of a set of periodically scheduled resources for the UE of a downlink shared channel in an unlicensed spectrum, wherein the transmission indicates a channel access configuration for the UE for the unlicensed spectrum, and (title + fig. 10 S1000 & S1010  & para. 111, UE receives information for allocating radio resource in the unlicensed system band of plurality of subbands, and monitors using LBT to obtain (receive) environment information of the subbands in the ratio resource, where such UL/DL resource allocations are in slots within a scheduling interval, para. 54-55 & para. 93-95),
receiving a message based at least in part on the indicated channel access 
configuration (fig. 10 S1020 & para. 117, UE transmits availability information to base station).
	Regarding claims 2, 10, 17 and 25, Park describes:
wherein the transmission comprises a control element that indicates the channel access configuration (para. 113, UE receive allocation information comprising transmission start symbol & duration in the time domain).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 11-12, 15, 18-20, 23, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 2 above, and further in view of Hedayat (US 2021/0344451).
Regarding claims 3, 11, 18 and 26, Park fails to further explicitly describe:
wherein the message comprises an acknowledgement message associated with the transmission.
	Hedayat also describes UE receiving control information for UL transmission in an unlicensed spectrum (abstract), further describing:
wherein the message comprises an acknowledgement message associated with the transmission (abstract, after receiving control (configuration) message from gNB, WTRU transmits acknowledgement of such transmission of control message).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Park to transmit an acknowledgement message in response to receiving the transmission as in Hedayat.
The motivation for combining the teachings is that this enables a means to provide the HARQ feedback of the transmission (Hedayat abstract).
	Regarding claims 4, 12, 19 and 27, Park and Hedayat combined describe: 

Regarding claims 5 and 20, Park and Hedayat combined describe: 
the transmission further comprises data for the UE (Hedayat, gNB transmission to WTRU comprises data transmission).
Regarding claims 8 and 23, Park describes gNB transmitting control element to UE per claim 1 limitations, but fails to further explicitly describe:
wherein the control element comprises a medium access control (MAC) control element.
Hedayat also describes UE receiving control information for UL transmission in an unlicensed spectrum (abstract), further describing:
wherein the control element comprises a medium access control (MAC) control element (para. 58, eNB’s data sent to MAC receiver of receiving STA).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the eNB’s transmission to UE including the control element to comprise a MAC as in Hedayat.
The motivation for combining the teachings is that this enables a means to provide the HARQ feedback of the transmission (Hedayat abstract).
Regarding claims 15 and 30, Park fails to further describes:
the transmission further comprises data for the UE.
	Hedayat also describes UE receiving control information for UL transmission in an unlicensed spectrum (abstract), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the eNB’s transmission to UE including the data as in Hedayat.
The motivation for combining the teachings is that this enables a means to provide the data + HARQ feedback in wireless network transmission (Hedayat abstract).

Claims 7, 14, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 2 above, and further in view of Park (US 2018/0124749) (‘749).
	Regarding claims 7, 14, 22, 29, Park fails to further explicitly describe:
wherein the control element indicates a channel occupancy time (COT) associated with the transmission, the method further comprising transmitting the message based at least in part on the indicated COT.
Park ‘749 also describes resource allocation & transmission by UE in unlicensed spectrum (abstract), further describing:
wherein the control element indicates a channel occupancy time (COT) associated with the transmission, the method further comprising transmitting the message based at least in part on the indicated COT (Park ‘749 para. 98, eNB notifies resource position & resource allocation information of UE in a COT 704 for UE to use).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the control element of Park to indicate COT for transmitting message using indicated COT as in park ‘749.
.

Allowable Subject Matter
Claims 6, 13, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6, 13, 21, 28, the prior art fails to further explicitly describe:
wherein each of the set of periodically scheduled resources comprises a plurality of transmission time intervals (TTIs), the method further comprising: 
receiving the transmission over a first TTI of a plurality of TTIs of a periodically scheduled resource;  
identifying, from the control element, an indication to continue monitoring for one or more additional transmissions over additional TTIs of the plurality of TTIs;  and 
continuing to monitor for the one or more additional transmissions over the 
additional TTIs of the plurality of TTIs after identifying the indication to 
continue the monitoring. 
	The closest prior art, Park, describing TTI as being radio resource units, resource units as slots (para. 93), & an elongated time domain scheduling interval being configured using slot aggregation (para. 95), and Hedayat in fulfilling claim 3 limitations, in combination, fail to render the above additional features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mukherjee (US 20170196020) describing channel access configuration using LBT (fig. 7b), Li (US 2018/0192442) describing base station transmitting configuration signaling to UE for UL transmission, Koorapaty (US 2020/0314896) describing LBT procedure for UL transmission (fig. 11), Karaki (US 2020/0022174) describing UL transmission on semi-persistent allocated resources on unlicensed spectrum (fig. 1-2), same assignee Xue (US 2021/0185730) describing LBT procedure for channel access during channel occupancy time, Koorapaty (US 2019/0150196) describing LBT parameters for UL in unlicensed spectrum, Park (US 2018/0124749) describing allocating resources using unlicensed band and channel occupancy time (fig. 1 & 3), Kim (US 2020/0137780) describing UE receiving scheduling info for UL signal & performing CAP (Channel Access Procedure) (fig. 32), Jia (US 2020/0119894) describing network providing UL resources in blocks within bandwidth (abstract), Kim (US 2019/0356446) describing UCI transmission for terminal to use (fig. 42), Hedayat (US 2021/0368541) describing channel access and listen-before-talk in unlicensed bands (abstract), Park (US 2021/0352724) describing radio resource allocation & performing LBT for UL transmission (fig. 10), Hedayat (US 2021/0344451) describing unlicensed bands usage where WTRU transmits ACK in the indicated UL resources (abstract), Salem (US 2019/0075581) describing BS transmits grant-free resource configuration to devices for UL in unlicensed spectrum, & receives a GF feedback message (fig. 16), Stern-Berkowitz (US 2018/0048498) describing UL in unlicensed band after receiving DCI which may include SRS opportunity (fig. 5), Rudolf 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469